Exhibit 10.17


Execution Version


AMENDMENT NO. 3 TO AMENDED AND RESTATED SENIOR
SECURED REVOLVING CREDIT AGREEMENT
This AMENDMENT NO. 3 (this “Amendment”), dated as of March 30, 2020, is made
with respect to the Amended and Restated Senior Secured Revolving Credit
Agreement, dated as of August 12, 2016 (as modified by the Limited Waiver to
Amended and Restated Senior Secured Revolving Credit Agreement, dated as of
September 27, 2018, and as amended by that certain Amendment No. 1 to Amended
and Restated Senior Secured Revolving Credit Agreement, dated as of February 8,
2019, and as amended by that certain Amendment No. 2 to Amended and Restated
Senior Secured Revolving Credit Agreement, dated as of July 25, 2019, and as
further amended, restated, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among SIERRA INCOME CORPORATION, a Maryland corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time party to the Credit Agreement as lenders (the “Lenders”), ING
CAPITAL LLC, as administrative agent for the Lenders under the Credit Agreement
(in such capacity, together with its successors in such capacity, the
“Administrative Agent”), and solely for purposes of Section 2.9, SIC AAR LLC, a
Delaware limited liability company (“SIC AAR”), SIC INVESTMENT HOLDINGS LLC, a
Delaware limited liability company (“SIC Holdings”), and SIERRA MANAGEMENT INC.,
a Delaware corporation (together with SIC AAR and SIC Holdings, the “Subsidiary
Guarantors”). Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Credit Agreement (as amended hereby).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have made certain loans
and other extensions of credit to the Borrower;
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and the Lenders signatory
hereto and the Administrative Agent have agreed to do so on the terms and
subject to the conditions contained in this Amendment;
NOW THEREFORE, in consideration of the promises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
SECTION I AMENDMENTS TO CREDIT AGREEMENT
Effective as of the Amendment No. 3 Effective Date, and subject to the terms and
conditions set forth below, the Credit Agreement is hereby amended as follows:
(a)    Section 1.01 of the Credit Agreement is hereby amended by deleting the
definitions of “Maturity Date” and “Revolver Termination Date” and replacing
them with the following:
“Maturity Date” means March 31, 2021.”
“Revolver Termination Date” means April 30, 2020.”
SECTION II     MISCELLANEOUS
2.1.      Conditions to Effectiveness of Amendment. This Amendment shall become
effective as of the date (the “Amendment No. 3 Effective Date”) on which the
Borrower and each Subsidiary Guarantor party hereto have satisfied each of the
following conditions precedent (unless a condition shall have been waived in
accordance with Section 9.02 of the Credit Agreement):
(a)    Executed Counterparts. The Administrative Agent shall have received from
each party hereto either (1) a counterpart of this Amendment signed on behalf of
such party or (2) written evidence satisfactory to the





--------------------------------------------------------------------------------

    


Administrative Agent (which may include telecopy transmission or electronic mail
of a signed signature page to this Amendment) that such party has signed a
counterpart of this Amendment.
(b)    Fees and Expenses. The Borrower shall have paid in full to the
Administrative Agent and the Lenders all fees and expenses owing related to this
Amendment and the Credit Agreement owing, incurred and invoiced on or prior to
the Amendment No. 3 Effective Date due to any Lender on the Amendment No. 3
Effective Date.
The contemporaneous exchange and release of executed signature pages by each of
the Persons contemplated to be a party hereto shall render this Amendment
effective and any such exchange and release of such executed signature pages by
all such persons shall constitute satisfaction or waiver (as applicable) of any
condition precedent to such effectiveness set forth above.
2.2.     Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Borrower represents and warrants to the
Administrative Agent and each of the Lenders that, as of the Amendment No. 3
Effective Date and immediately after giving effect to this Amendment:
(a)     This Amendment has been duly authorized, executed and delivered by the
Borrower and the Subsidiary Guarantors, and constitutes a legal, valid and
binding obligation of the Borrower and the Subsidiary Guarantors enforceable in
accordance with its terms, except as such enforceability may be limited by
(a) bankruptcy, insolvency, reorganization, moratorium or similar laws of
general applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law). The Credit
Agreement, as amended by this Amendment, constitutes the legal, valid and
binding obligation of the Borrower enforceable in accordance with its respective
terms, except as such enforceability may be limited by (a) bankruptcy,
insolvency, reorganization, moratorium or similar laws of general applicability
affecting the enforcement of creditors’ rights and (b) the application of
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
(b)    The representations and warranties set forth in Article III of the Credit
Agreement as amended by this Amendment and the representations and warranties in
each other Loan Document are true and correct in all material respects (other
than any representation or warranty already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects) on and as of
the Amendment No. 3 Effective Date or as to any such representations and
warranties that refer to a specific date, as of such specific date.
(c)    No Default or Event of Default has occurred or is continuing under the
Credit Agreement.
2.3.     Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment constitutes the entire contract between and
among the parties relating to the subject matter hereof and supersedes any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Delivery of an executed counterpart of this Amendment by
telecopy or electronic mail shall be effective as delivery of a manually
executed counterpart of this Amendment.
2.4.     Payment of Expenses. The Borrower agrees to pay and reimburse, pursuant
to Section 9.03 of the Credit Agreement, the Administrative Agent for all of its
reasonable and documented out-of-pocket costs and expenses incurred in
connection with this Amendment.
2.5.     GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.
2.6.     WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY





--------------------------------------------------------------------------------

    


OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.
2.1.     Incorporation of Certain Provisions. The provisions of Sections 9.01,
9.07, 9.09 and 9.12 of the Credit Agreement are hereby incorporated by reference
mutatis mutandis as if fully set forth herein.
2.2.     Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Administrative Agent, the Collateral Agent, the Borrower or the Subsidiary
Guarantors under the Credit Agreement or any other Loan Document, and, except as
expressly set forth herein, shall not alter, modify, amend or in any way affect
any of the other terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document, all of which are
ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Person to a consent to, or
a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document in similar or different circumstances, or
to constitute a novation of the obligations and liabilities existing under the
Credit Agreement or any other Loan Document. This Amendment shall apply and be
effective only with respect to the provisions amended herein of the Credit
Agreement. Upon the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words
of similar import shall mean and be a reference to the Credit Agreement as
amended by this Amendment and each reference in any other Loan Document shall
mean the Credit Agreement as amended hereby. This Amendment shall constitute a
Loan Document.
2.3.     Consent and Affirmation. Without limiting the generality of the
foregoing, by its execution hereof, each of the Borrower and the Subsidiary
Guarantors hereby as of the Amendment No. 3 Effective Date (i) consents to this
Amendment and the transactions contemplated hereby, (ii) agrees that the
Guarantee and Security Agreement and each of the other Security Documents is in
full force and effect, (iii) confirms its guarantee (solely in the case of the
Subsidiary Guarantors) and affirms its obligations under the Guarantee and
Security Agreement and confirms its grant of a security interest in its assets
as Collateral for the Secured Obligations (as defined in the Guarantee and
Security Agreement), and (iv) acknowledges and affirms that such guarantee
and/or grant, as applicable, is in full force and effect in respect of, and to
secure, the Secured Obligations (as defined in the Guarantee and Security
Agreement).


[Signature pages follow]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.
SIERRA INCOME CORPORATION, as Borrower




By:    /s/ Richard T. Allorto, Jr.    
Name: Richard T. Allorto Jr.
Title:    Chief Financial Officer


[Amendment No. 3 to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------






SIC AAR LLC, as Subsidiary Guarantor


By: Sierra Income Corporation, its managing member


By:    /s/ Richard T. Allorto, Jr.    
Name: Richard T. Allorto Jr.
Title:    Chief Financial Officer




[Amendment No. 3 to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------






SIC INVESTMENT HOLDINGS LLC, as Subsidiary Guarantor


By: Sierra Income Corporation, its managing member




By:    /s/ Richard T. Allorto, Jr.    
Name: Richard T. Allorto Jr.
Title:    Chief Financial Officer


[Amendment No. 3 to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------






SIERRA MANAGEMENT INC., as Subsidiary Guarantor




By:    /s/ Richard T. Allorto, Jr.    
Name:    Richard T. Allorto Jr.
Title:    Treasurer and Chief Financial Officer


[Amendment No. 3 to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------






ING CAPITAL LLC, as Administrative Agent and a Lender




By:    /s/ Patrick Frisch    
Name: Patrick Frisch
Title: Managing Director




By:    /s/ Dominik Breuer    
Name: Dominik Breuer
Title: Vice President








[Amendment No. 3 to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------


    


CITY NATIONAL BANK, as a Lender
By:    /s/ Brandon Feitelson    
Name: Brandon Feitelson
Title: Senior Vice President






[Amendment No. 3 to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

    


CUSTOMERS BANK, as a Lender
By:    /s/ Lyle P. Cunningham    
Name: Lyle P. Cunningham
Title: Executive Vice President


[Amendment No. 3 to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

    


KEYBANK, N.A., as a Lender
By:    /s/ Richard Andersen        
Name: Richard Andersen
Title: Senior Vice President




[Amendment No. 3 to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

    




TIAA, FSB, as a Lender
By:    /s/ Martin O'Brien    
Name: Martin O'Brien
Title: Director




[Amendment No. 3 to Amended and Restated Revolving Credit Agreement]

